SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report:May 9, 2011 Citizens South Banking Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-23971 54-2069979 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 519 South New Hope Road, Gastonia, North Carolina 28054-4040 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 704-868-5200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Company’s Annual Meeting of Stockholders was held on May 9, 2011.The matters considered and voted on by the Company’s stockholders at the Annual Meeting were as follows: Proposal I:The election of one director for a three year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes James J. Fuller Proposal II:The approval of an advisory non-binding proposal to approve the Company’s executive compensation programs and policies. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes Proposal III:The ratification of appointment of Cherry, Bekaert & Holland L.L.P as the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2011. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CITIZENS SOUTH BANKING CORPORATION DATE:May 9, 2011 By: /s/ Kim S. Price Kim S. Price President and Chief Executive Officer By: /s/ Gary F. Hoskins Gary F. Hoskins Chief Financial Officer
